Case: 20-40267     Document: 00516389535         Page: 1    Date Filed: 07/11/2022




           United States Court of Appeals
                for the Fifth Circuit
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                                                              July 11, 2022
                                  No. 20-40267                               Lyle W. Cayce
                                                                                  Clerk

   George Lee Tucker, II,

                                                           Plaintiff—Appellant,

                                      versus

   Steve Gaddis,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:14-CV-659


   Before King, Graves, and Ho, Circuit Judges.
   Per Curiam:
         For years, the Texas Department of Criminal Justice (“TDCJ”) has
   denied prisoner requests to hold religious gatherings for the Nation of Gods
   and Earths (“the Nation”). Originally, Texas denied such requests on the
   ground that it perceived the Nation as a racial supremacy group, and that
   allowing such an assembly would pose a security threat to the prison.
         In response, Plaintiff George Lee Tucker II brought this suit against
   Steve Gaddis, TDCJ’s Deputy Director of Volunteer Services and Special
   Populations, in the hope of vindicating the rights of the Nation’s adherents
Case: 20-40267     Document: 00516389535           Page: 2   Date Filed: 07/11/2022




                                   No. 20-40267


   to congregate. The suit was initially filed pro se over half a decade ago. But
   Tucker began receiving the aid of pro bono legal counsel a few years later.
          The State now says that it has promulgated a new policy to govern
   congregation requests on behalf of the Nation’s adherents. As a result, the
   State contends that this suit is now moot.
          We disagree. The new policy merely allows Tucker to apply for a
   congregation. It does not in fact allow the Nation to congregate. To the
   contrary, any such requests remain subject to “time, space, and safety
   concerns.” And to date, Texas has never permitted the Nation’s adherents
   to congregate. Nor is there any indication that Texas will allow them to do
   so anytime soon. So this case is not moot. Accordingly, we reverse.
                                         I.

          Texas provides two types of communal religious services for inmates.
   It allows an hour of weekly “primary” religious services through a TDCJ
   chaplain for members of ten recognized religious groups—Catholicism, Non-
   Roman Catholic Christianity, Islam, Sabbatarianism, Judaism, Native Amer-
   ican religions, Neo-Paganism, Eastern Religion, Jehovah’s Witnesses, and
   Mormonism. In addition, adherents of these recognized religions can seek
   “secondary” services, led by an approved outside volunteer, subject to time,
   place, and security requirements as established by TDCJ’s Religious Prac-
   tices Committee.
          For adherents of other religions not recognized by TDCJ, however,
   no primary religious services are permitted. Inmates may only apply for sec-
   ondary services. But that is subject to the approval of the Committee and
   must be led by an outside volunteer director.




                                         2
Case: 20-40267      Document: 00516389535           Page: 3    Date Filed: 07/11/2022




                                     No. 20-40267


          From 2007 to 2014, Texas categorized the Nation’s adherents as
   members of the Islamic faith. As a result, they had access to primary Islamic
   religious services.
          But that changed in 2014, when the Committee determined that the
   Nation is a racial supremacy group that would pose a security threat if al-
   lowed to congregate. Accordingly, the Committee removed the Nation from
   the Islamic category and refused to allow its members access to either pri-
   mary or secondary services. So when Tucker applied for a secondary service
   in 2015, he was refused because of the Committee’s categorical ban on the
   Nation’s ability to congregate.
          Tucker filed suit stating various claims, only one of which remains at
   issue in this appeal—a claim for a declaration that, under the Religious Land
   Use and Institutionalized Persons Act (“RLUIPA”), TDCJ must allow sec-
   ondary services for the Nation. The district court assumed that the Nation
   is a “religion” for purposes of RLUIPA. The court then dismissed Tucker’s
   claim for secondary services, finding TDCJ’s ban on the Nation from con-
   gregating was the least restrictive means of maintaining security.
          On appeal, this court vacated the judgment to the congregation claim,
   holding that there were genuine disputes of material fact as to “whether the
   state’s ban: (1) advances a compelling interest (2) through the least restric-
   tive means.” Tucker v. Collier (Tucker I), 906 F.3d 295, 302 (5th Cir. 2018).
   This court remanded the claim back to the district court.
          While the case was on remand, the Committee again altered its poli-
   cies with respect to the Nation. First, it once again categorized the Nation’s
   adherents as members of the Islamic faith, thereby allowing them to partici-
   pate in primary services. Second, it allowed members of the Nation to apply
   for secondary services subject to the same conditions as other faiths—it must
   obtain an approved volunteer, and the Committee must approve the




                                          3
Case: 20-40267     Document: 00516389535           Page: 4   Date Filed: 07/11/2022




                                    No. 20-40267


   congregation based on time, venue, and security concerns. It also approved
   the receipt and acquisition of the Nation’s literature and the celebration of
   the Nation’s holy days.
          After adopting the changes, TDCJ sought summary judgment on the
   grounds that Tucker’s case was moot. TDCJ assured the district court that
   it had “no intention of revoking Tucker’s religious rights” and detailed its
   affirmative efforts to help the Nation obtain secondary services. The district
   court dismissed Tucker’s claim as moot, finding that TDCJ’s changes were
   made in good faith.
                                        II.
          “The doctrine of mootness arises from Article III of the Constitution,
   which provides federal courts with jurisdiction over a matter only if there is
   a live ‘case’ or ‘controversy.’” Dierlam v. Trump, 977 F.3d 471, 476 (5th Cir.
   2020) (citing DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)).
   “[A]s long as the parties have a concrete interest, however small, in the
   outcome of the litigation, the case is not moot.” Id. This court reviews
   questions of federal jurisdiction, including mootness, de novo. Freedom from
   Religion Found. v. Abbott, 955 F.3d 417, 423 (5th Cir. 2020).
          To determine whether Tucker received relief from the change in
   policy, we consider his original demands in his complaint.           Tucker’s
   complaint was submitted pro se. “The filings of a pro se litigant are to be
   ‘liberally construed’ and a ‘pro se complaint, however inartfully pleaded,
   must be held to less stringent standards than formal pleadings drafted by
   lawyers.’” Coleman v. United States, 912 F.3d 824, 828 (5th Cir. 2019)
   (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)) (cleaned up).
          TDCJ asserts that the crux of Tucker’s claim is about eliminating the
   absolute ban on the Nation’s ability to congregate. As TDCJ explains, its
   recent change in policy now allows Tucker to apply for secondary




                                         4
Case: 20-40267      Document: 00516389535            Page: 5    Date Filed: 07/11/2022




                                      No. 20-40267


   congregations “subject to time, venue, and security concerns—the same
   conditions applied to other faiths.” Thus, TDCJ argues that Tucker has
   received his desired relief given that the Nation is on the same footing as
   other religious groups.
          But Tucker’s original complaint does not merely seek an equal right
   to apply for secondary services. It asks for the “[a]ccommodation of the
   [Nation] with the provisions of scheduled time and venue for [the Nation’s]
   assembly and practice.” To date, Tucker and his fellow Nation adherents
   have not had the opportunity to congregate.
          In response, TDCJ notes that there are no available external
   volunteers—a necessary requirement for secondary service. But at oral
   argument, counsel for TDCJ admitted that, even if Tucker could locate a
   willing volunteer, TDCJ could not guarantee congregation because such a
   request would still be subject to “time, space, and security concerns.”
          In other words, TDCJ’s policy change gives Tucker nothing more
   than the right to apply for a congregation—to date TDCJ has never approved
   the Nation for congregation. And it is the latter that this suit seeks to obtain.
          The Supreme Court has explained that “[t]he test for mootness in
   cases such as this is a stringent one.” City of Mesquite v. Aladdin’s Castle, Inc.,
   455 U.S. 283, 289 n.10 (1982). TDCJ bears the “heavy” burden of demon-
   strating mootness. Pederson v. La. State Univ., 213 F.3d 858, 874 (5th Cir.
   2000) (quotations omitted). “A case is not rendered moot simply because
   there is a possibility, or even a probability, that the outcome of a separate
   administrative proceeding may provide the litigant with similar relief.” El
   Paso Elec. Co. v. FERC, 667 F.2d 462, 467 (5th Cir. 1982).
          TDCJ claims that its policy change moots this case. But “[m]ere vol-
   untary cessation of allegedly illegal conduct does not moot a case; if it did,
   the courts would be compelled to leave the defendant free to return to his old
   ways.” Aladdin’s Castle, 455 U.S. at 289 n.10 (cleaned up).




                                           5
Case: 20-40267      Document: 00516389535          Page: 6    Date Filed: 07/11/2022




                                    No. 20-40267


          To be sure, “[a] case might become moot if subsequent events made
   it absolutely clear that the allegedly wrongful behavior could not reasonably be
   expected to recur.” Id. (emphasis added). But the government has not even
   bothered to give Tucker any assurance that it will permanently cease engag-
   ing in the very conduct that he challenges. To the contrary, as noted, counsel
   for TDCJ stated precisely the opposite during oral argument—TDCJ would
   not guarantee congregation in the future, but instead would reserve the ques-
   tion in light of potential “time, space, and security concerns.” If anything, it
   is far from clear that the government has ceased the challenged conduct at
   all, let alone with the permanence required under the “stringent” standards
   that govern the mootness determination when a defendant claims voluntary
   compliance. For each of these reasons, this case cannot possibly be moot.
                                        ***
          We reverse and remand for further proceedings.




                                          6
Case: 20-40267      Document: 00516389535           Page: 7     Date Filed: 07/11/2022




                                     No. 20-40267


   King, Circuit Judge, concurring:
          I concur. I agree that Tucker has not yet achieved the full relief he
   sought in his initial pro se complaint and that, therefore, this case is not moot.
   I write separately to dispel any implication that the TDCJ’s current actions
   and policies are in error, especially if that implication is drawn from the
   TDCJ’s statement (which was made at oral argument) that it “could not
   guarantee congregation because such a request would still be subject to ‘time,
   space, and security concerns.’” Ante, at 5. Any consideration of how the
   TDCJ is applying its broadly applicable policies, which affect all inmates and
   every religious creed to which they belong, goes to the merits of Tucker’s
   case and is beyond the scope of this appeal. Instead, Tucker’s live claim must
   be considered in light of these global rules of engagement to ensure that they
   are being applied fairly and equally and are not being used as clandestine
   measures to renew a de facto form of the TDCJ’s former categorical ban.




                                           7
Case: 20-40267      Document: 00516389535           Page: 8    Date Filed: 07/11/2022




                                     No. 20-40267


   James C. Ho, Circuit Judge, concurring:
          “Worthy civil rights claims are often never brought to trial.” Wearry
   v. Foster, 33 F.4th 260, 278 (5th Cir. 2022) (Ho, J., dubitante). That’s
   because government officials have a number of legal tools at their disposal to
   avoid being held accountable in the courts.
          When a plaintiff seeks money damages, “an unholy trinity of legal
   doctrines—qualified immunity, absolute prosecutorial immunity, and Monell
   . . . —frequently conspires to turn winnable claims into losing ones.” Id.
          And if a plaintiff foregoes damages and asks for an injunction instead,
   public officials often try to evade trial by claiming the case is moot: Just stop
   engaging in the challenged conduct, declare that there’s no need for an
   injunction, and see if enough compliant and deferential judges agree.
          So no damages for past injury, due to immunity—and no injunction to
   stop future injury, due to mootness. Heads I win, tails you lose.
          To be clear, it’s not supposed to be this way. It shouldn’t be that easy
   for the government to avoid accountability by abusing the doctrine of
   mootness. But judges too often dismiss cases as moot when they’re not—
   whether out of an excessive sense of deference to public officials, fear of
   deciding controversial cases, or simple good faith mistake. And when that
   happens, fundamental constitutional freedoms frequently suffer as a result.
          That’s why legal commentators have bemoaned that acts of “strategic
   mooting litter the Federal Reporter.” Joseph C. Davis & Nicholas R. Reaves,
   The Point Isn’t Moot: How Lower Courts Have Blessed Government Abuse of the
   Voluntary Cessation Doctrine, 129 Yale L.J. Forum 325, 328 (2019). Because
   judicial acceptance of such gamesmanship “harm[s] both good sense and []
   individual rights” and “depriv[es] the citizenry of certainty and clarity in the
   law” by “preventing the final resolution of important legal issues.” Id.



                                          8
Case: 20-40267         Document: 00516389535              Page: 9       Date Filed: 07/11/2022




                                          No. 20-40267


           I am thankful that our court does not make that same mistake today.
   But I continue to worry that judges may be tempted to misapply mootness in
   other cases—not to ensure that we decide only actual cases or controversies,
   but to avoid deciding cases that happen to be controversial.
           Concerns about mootness abuse have been aired by an increasing
   number of members of the federal judiciary in recent years. See, e.g., N.Y.
   State Rifle & Pistol Association, Inc. v. City of New York, 140 S. Ct. 1525, 1527
   (2020) (Alito, J., dissenting, joined by Gorsuch, J., and by Thomas, J., in
   part); Hawse v. Page, 7 F.4th 685, 694 (8th Cir. 2021) (Stras, J., dissenting);
   Resurrection School v. Hertel, 35 F.4th 524, 531 (6th Cir. 2022) (en banc)
   (Readler, J., concurring in part and dissenting in part); id. at 532 (Bush, J.,
   dissenting, joined by Siler and Griffin, JJ.). 1
           I write separately today to concur in their views, as well as in the views
   of my panel colleagues today.
                                                I.
           Article III of the Constitution limits the judicial power to “cases” and
   “controversies.” U.S. Const. art. III, § 2. That means that the judiciary
   decides only “live” disputes—not moot ones. Already, LLC v. Nike, Inc.,
   568 U.S. 85, 91 (2013).



           1
              Experienced public officials in the other branches of government have similarly
   sounded the alarm. In the FOIA context, for example, U.S. Senator John Cornyn has
   observed that, “when requestors [of information] [] sue agencies,” the government often
   “withhold[s] documents . . . until the day before a judge’s ruling,” and then “send[s] a full
   box full of documents, render[ing] the lawsuit moot and leav[ing] the requestor with a hefty
   legal bill. And the agency gets away scot-free”—that is, liberated from paying attorneys’
   fees because the government’s mootness strategy effectively deprives the plaintiff of
   prevailing party status for attorney fee purposes. 153 Cong. Rec. 22947 (2007). Congress
   subsequently enacted the OPEN Government Act of 2007 to correct this problem. Pub. L.
   No. 110-175, 121 Stat. 2524.



                                                9
Case: 20-40267     Document: 00516389535           Page: 10   Date Filed: 07/11/2022




                                    No. 20-40267


          So if a case for whatever reason no longer presents a live controversy,
   we typically dismiss it as moot. But “if a case is on our docket and we have
   jurisdiction, we have an obligation to decide it.” N.Y. State Rifle, 140 S. Ct.
   at 1528 (Alito, J., dissenting). “We have no more right to decline the exercise
   of jurisdiction which is given, than to usurp that which is not given.” Cohens
   v. Virginia, 19 U.S. 264, 404 (1821).
          Accordingly, “a defendant cannot automatically moot a case,” and
   thereby avoid judicial accountability, simply by “ending its unlawful conduct
   once sued.” Already, 568 U.S. at 91. Indeed, it is settled law that “a
   defendant’s voluntary cessation of a challenged practice does not deprive a
   federal court of its power to determine the legality of the practice.” City of
   Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982) (emphasis added).
   A defendant may voluntarily abandon certain conduct, and that
   abandonment may be “an important factor bearing on the question whether
   a court should exercise its power to enjoin the defendant from renewing the
   practice.” Id. “[B]ut that is a matter relating to the exercise rather than the
   existence of judicial power.” Id.
          That’s not to say that voluntary cessation can never moot a case. But
   “subsequent events [must] make it absolutely clear that the allegedly wrongful
   behavior could not reasonably be expected to recur.” Trinity Lutheran
   Church of Columbia, Inc., v. Comer, 137 S.Ct. 2012, 2019 n.1 (2017) (cleaned
   up) (emphasis added). We must be certain that a defendant’s voluntary acts
   are not mere “‘litigation posturing’”—and that “the controversy is actually
   extinguished.” Yarls v. Bunton, 905 F.3d 905, 910 (5th Cir. 2018).
          This standard is strict because courts are naturally suspicious—or at
   least they should be—of officials who try to avoid judicial review by
   voluntarily mooting a case.     The skepticism is warranted because the
   opportunities and incentives for government defendants are obvious: Any



                                           10
Case: 20-40267     Document: 00516389535            Page: 11    Date Filed: 07/11/2022




                                     No. 20-40267


   “defendant could engage in unlawful conduct, stop when sued to have the
   case declared moot, then pick up where he left off, repeating this cycle until
   he achieves all his unlawful ends.” Already, 568 U.S. at 91.
          So we are “wary of attempts by parties to manufacture mootness in
   order to evade review.” N.Y. State Rifle, 140 S. Ct. at 1533 (Alito, J.,
   dissenting).   See also id. at 1527 (courts should not “countenance[]”
   “manipulat[ion]” of mootness doctrine by government officials to avoid
   judicial review). We worry about the “typical case” in which “defendants
   may claim repentance and reform through voluntary action only to revert to
   their old ways upon dismissal of the suit.” Ctr. for Biological Diversity, Inc. v.
   BP Am. Prod. Co., 704 F.3d 413, 426 (5th Cir. 2013).
          That’s why the Supreme Court has repeatedly said that any defendant
   who invokes mootness based on voluntary compliance bears a “formidable
   burden.” Already, 568 U.S. at 91 (quotations omitted). The standard for
   “determining whether a case has been mooted by the defendant’s voluntary
   conduct is stringent.” Friends of the Earth, Inc. v. Laidlaw Environmental
   Services (TOC), Inc., 528 U.S. 167, 189 (2000). Defendants bear a “heavy
   burden of persuading the court that the challenged conduct cannot
   reasonably be expected to start up again.” Id. (quotations omitted).
          This burden is not insurmountable, to be sure. If a government not
   only ceases the challenged behavior, but also assures the plaintiffs and the
   courts that it will never return to its previous course of conduct, a court might
   reasonably decide to credit that promise, and hold the case moot, so long as
   it finds no reason to doubt the government’s credibility on this score.
          But if the government refuses to offer any such assurance, then the
   case can’t be moot. That would defy Supreme Court precedent and make a
   mockery of the “stringent” and “formidable” burden that defendants are
   required to overcome in such cases.


                                           11
Case: 20-40267     Document: 00516389535            Page: 12   Date Filed: 07/11/2022




                                     No. 20-40267


          It would also defy common sense.            President Reagan famously
   remarked that “the nine most terrifying words in the English language are
   ‘I’m from the government and I’m here to help.’” That sentiment may be
   too flippant for some. But if a government official tells you that he is not here
   to help, even the sunniest optimist should side with the cynic. When that
   happens, you best take the official at his word.
          So I happily concur with the per curiam opinion. The government’s
   refusal to provide any assurance about its future conduct should foreclose any
   notion that this case is moot. And of course we do not opine today on the
   merits of the religious liberty claims presented in this appeal—only that the
   claims deserve a full and fair airing, rather than summary dismissal.
                                          II.
          In concurring, however, I am well aware that courts have not always
   followed this cautious approach to mootness. Moreover, it’s a problem that
   seems to recur with alarming frequency when it comes to religious liberty.
          In a series of recent cases involving constitutional challenges to
   various COVID-19 policies, our sister circuits enabled public officials to
   avoid judicial review by dismissing the claims against them as moot—despite
   the fact that the officials refused to promise never to return to their
   challenged conduct. See Hawse, 7 F.4th 685; Resurrection School, 35 F.4th
   524.
          To make matters worse, these officials not only gave no assurances—
   they went out of their way to reserve their right to revive their prior behavior
   at any time, as detailed in various dissenting opinions. See, e.g., Hawse, 7
   F.4th at 699 (Stras, J., dissenting) (noting that the government “repeatedly
   ‘reserved the right to’ impose further restrictions in response to changing
   conditions”); id. at 700 (“far from renouncing any intent to discriminate
   against religion, the County has used its merits brief in this case to defend its


                                          12
Case: 20-40267     Document: 00516389535            Page: 13   Date Filed: 07/11/2022




                                     No. 20-40267


   decision to single out religious activities”); id. (“I trust the County when it
   says it might change the rules again, which is why I am not ready to say that
   this case is moot.”); Resurrection School, 35 F.4th at 532 (Readler, J.,
   concurring in part and dissenting in part) (“[W]hen asked at oral argument
   whether the state would commit not to reenact its earlier mandate, the state’s
   counsel bluntly responded: ‘Absolutely not.’”); id. at 545 (Bush, J.,
   dissenting) (noting that the government “conceded at oral argument that [it]
   could reinstitute its masking order ‘on a moment’s notice,’ ‘without the
   legislature,’ ‘on their own,’ and ‘without any other approval’”).
          In the face of this intransigence, the majorities preached deference to
   political officials in the administration of COVID-19 policy. The majority in
   Hawse said that public officials could be trusted not to “flout the Supreme
   Court’s intervening pronouncements on equal treatment between religious
   exercise and comparable secular activity.” 7 F.4th at 693. Similarly, the
   majority in Resurrection School invoked “defendants’ own political
   accountability” to justify the withdrawal of judicial review. 35 F.4th at 529.
          But when it comes to the protection of constitutional rights, our job is
   not to defer—it’s to review. Pandemic or not, it is the duty and function of
   the judiciary to ensure accountability of government under the Constitution
   and laws of the United States in all cases under Article III, both controversial
   and otherwise. See, e.g., Roman Catholic Diocese of Brooklyn v. Cuomo, 141 S.
   Ct. 63, 68 (2020) (“[E]ven in a pandemic, the Constitution cannot be put
   away and forgotten.”). Our job in these cases is to verify, not trust. See, e.g.,
   Tandon v. Newsom, 141 S. Ct. 1294, 1297 (2021) (“This is the fifth time the
   Court has summarily rejected the Ninth Circuit’s analysis of California’s
   COVID restrictions on religious exercise.”).
          So I agree with the dissenters in these cases: Looking the other way
   when government claims mootness is an abdication of judicial duty, as well



                                          13
Case: 20-40267     Document: 00516389535            Page: 14    Date Filed: 07/11/2022




                                     No. 20-40267


   as an affront to religious liberty. Cases like these may no doubt “present[]
   hard questions.” Hawse, 7 F.4th at 700 (Stras, J., dissenting). But failing to
   answer the hard questions “neither furthers religious freedom nor fulfills our
   judicial duty.” Id. To the contrary, it “works an intolerable unfairness” for
   people of faith. Resurrection School, 35 F.4th at 552 (Bush, J., dissenting). It’s
   “disquieting” in the extreme to discover that “religious free exercise should
   hinge upon the caprice of the electorate,” rather than on faithful enforcement
   by the judiciary. Id. at 547. In a word, it’s “indefensible.” Id. at 552.
          Moreover, these abuses are not limited to religious liberty. Mootness
   manipulation can occur in any area where government regulates. See, e.g.,
   N.Y. State Rifle, 140 S. Ct. 1525 (Second Amendment); Wilderness Society v.
   Kane County, 581 F.3d 1198, 1215 (10th Cir. 2009), rev’d on other grounds, 632
   F.3d 1162 (10th Cir. 2011) (en banc) (“Kane County rescinded the Ordinance
   in a deliberate attempt to render the pending litigation moot, and it seems
   poised to reenact a similar ordinance. We appreciate the commissioners’
   candor, but they cannot so easily moot environmental plaintiffs’ claims.”).
          With the circuits apparently divided on these questions, it will require
   action from the Supreme Court to get things back on track.
                                         ***
          Substantive rights are meaningless if we don’t enforce procedural
   rules properly. Cf. Steven S. Smith et al., The American
   Congress 222 (9th ed. 2015) (“If I let you write the substance and you let
   me write the procedure, I’ll screw you every time.”) (quoting Rep. John
   Dingell). We cannot allow government officials to unilaterally avoid judicial
   review—and especially not when they openly admit that their change in
   behavior is strategic rather than sincere. I concur.




                                          14